Citation Nr: 0334466	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
residuals of malaria.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a muscle injury to Muscle Group XI of the left 
lower leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This appeal originates from an October 2001 rating decision 
in which the RO denied the veteran's claim for service 
connection for PTSD, as well as his claims for increased 
evaluations for malaria and for residuals of a shrapnel 
fragment wound, left lower leg, muscle group XI, with scar.  
The veteran was notified of this decision in November 2001.  
He submitted a notice of disagreement with the decision in 
July 2002, and a statement of the case was issued in August 
2002.  The veteran perfected his appeal to the Board of 
Veterans' Appeals (Board) in September 2002.  On the 
September 2002 substantive appeal, the veteran requested a 
Board hearing at the RO; however, he later withdrew his 
request for a hearing in writing in October 2002.

In a January 2003 informal hearing presentation, the 
veteran's representative appears to raise the issue of 
service connection for major depression.  As that issue has 
not been adjudicated by the RO (and, thus, is not properly 
before the Board), and is not inextricably intertwined with 
any issue on appeal (see Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991)), it is referred to the RO for appropriate 
action.  

Parethentically, the Board notes that if the RO denies 
service connection for major depression, and the veteran 
perfects an appeal of that denial, the RO could, for the sake 
of efficiency, characterize both this claim and the claim for 
service connection for PTSD as the single issue of service 
connection for an acquired psychiatric disability, to include 
PTSD and major depression.  However, until an appeal on the 
claim for service connection for major depression is 
perfected, the Board has no jurisdiction to address that 
issue.   




REMAND

A preliminary review of the claims file reveals that there 
appears to be outstanding VA medical records pertinent to 
this appeal that must be obtained.  In this regard, VA 
treatment records from the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania, show that the veteran also received 
treatment at the VAMC in Butler, Pennsylvania, including 
psychiatric treatment.  However, no records from the Butler 
VAMC are of record.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, the RO must make an attempt to obtain these 
identified records, following the procedures of 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal 
facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to any of the 
claims on appeal.  In a July 2001 letter, the RO requested 
that the veteran provide further information and/or evidence 
to support his claims within 60 days of the date of the 
letter, consistent with the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003).  The RO noted that it would proceed 
with the veteran's claim after 60 days.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the letter providing for a 60-day response 
period, like those providing for a 30-day response period, 
are similarly inconsistent with 38 U.S.C. § 5103.  Therefore, 
since this case is being remanded for the additional 
development noted above, the RO must take this opportunity to 
inform the appellant that a full year is allowed to submit 
the additional information and/or evidence requested.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further examination, as 
appropriate) prior to adjudicating the claims on appeal.  The 
supplemental statement of the case (SSOC) that explains the 
RO's determinations must include citation to pertinent legal 
authority implementing the VCAA-i.e.,38 C.F.R. §§ 3.102 and 
3.159 (2003)-not cited to in the August 2002 statement of 
the case. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request from the Butler 
VAMC all of the veteran's outstanding 
evaluation and/or treatment records 
pertaining to evaluation of and/or 
treatment for psychiatric disability, 
malaria and/or residuals of a shrapnel 
fragment wound, left lower leg, Muscle 
Group XI.  The RO should request all 
pertinent records from that facility from 
the date of the veteran's discharge to the 
present, following the procedures 
prescribed in 38 C.F.R. § 3.159(c) 
regarding obtaining medical records from 
Federal facilities.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(unless this period is waived, in 
writing).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA (to include arranging for the 
RO to undergo further examination, as 
appropriate) has been accomplished.  The 
RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. § 5103 (West 2002), 
and any other applicable legal 
precedent. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159) and full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).   In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




